 

Exhibit 10.1

 

DEPOSITARY AGREEMENT

 

THIS AMENDED AND RESTATED DEPOSITARY AGREEMENT is entered into as of August 23,
2013, (the “Agreement”), among Icahn Enterprises, L.P. (formerly American Real
Estate Partners, L.P.), a Delaware limited partnership (the “Partnership”),
Icahn Enterprises G.P. Inc. (formerly American Property Investors, Inc.), a
Delaware corporation (the “General Partner”), and Registrar and Transfer
Company, a New Jersey corporation (the “Depositary”), effective as of the date
of the Original Agreement (as hereinafter defined).

 

WHEREAS, the Partnership is a limited partnership formed pursuant to an
Agreement of Limited Partnership dated as of May 12, 1987 by and among, the
General Partner and the organizational limited partner, as amended from time to
time in accordance with its terms (the “Partnership Agreement”);

 

WHEREAS, the Partnership and the General Partner entered into a Depositary
Agreement with the Depositary dated July 1, 1987, as amended by Amendment No. 1
to the Depositary Agreement dated February 22, 1995 (together, the “Original
Agreement”), to appoint the Depositary to act as depositary in connection with
the Partnership’s depositary units (the “Depositary Units”) representing limited
partner interests;

 

WHEREAS, Section 10.2 of the Original Agreement provides that any provision of
the Original Agreement may be amended upon mutual agreement of the Partnership
and the Depositary, so long as such amendment does not impair the right of a
Record Holder who is a Limited Partner to surrender a Depositary Unit and
withdraw from deposit any of the Depositary Units evidenced thereby or to
redeposit Units previously withdrawn from deposit and receive a Depositary
Receipt evidencing such redeposited Units;

 

WHEREAS, the Partnership and the Depositary desire to amend and restate the
Original Agreement to allow for uncertificated Depositary Units and book-entry
transfers and to make certain other amendments in compliance with Section 1.02
of the Original Agreement;

 

NOW, THEREFORE, the parties hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Capitalized terms not otherwise defined in this Agreement shall have the
meanings ascribed to them in the Partnership Agreement.

 

 

 

 

ARTICLE II

 

DEPOSIT OF CERTIFICATES OF LIMITED

PARTNER INTERESTS; REPRESENTATIONS AND

WARRANTIES OF THE PARTNERSHIP

  

2.1           Deposit of Certificates of Limited Partner Interests. Pursuant to
Section 9.01 of the Partnership Agreement, and subject to the terms and
conditions of this Agreement, on the date of any issuance of Depositary Units by
the Partnership, the General Partner shall either (i) deposit with the
Depositary a Certificate or Certificates or (ii) in the case of uncertificated
Depositary Units, provide evidence of a credit to the book-entry account
maintained by the Registrar (as hereinafter defined), in either case evidencing
the aggregate whole number of Depositary Units so issued. Such deposit or
book-entry credit shall be accompanied by (a) written instructions containing
the name, address, social security or taxpayer identification number of and the
number of Depositary Units to be issued to each investor in the Partnership, and
(b) a written request that the Depositary execute and deliver to each such
investor Depositary Receipts evidencing the Depositary Units, registered in the
name of such investor, or book-entry credit in the name of such investor, in
accordance with such written instructions. Each investor shall thereupon be
recognized by the Partnership as a Record Holder as of the closing date of such
issuance of Depositary Units.

 

2.2           Representations and Warranties of the Partnership. The Partnership
represents and warrants that (a) upon delivery, each Certificate or book-entry
will evidence validly issued, fully paid and non-assessable limited partner
interests and (b) any Depositary Receipts duly executed and delivered by the
Depositary under this Agreement will evidence validly issued, fully paid and
non-assessable Depositary Units. The Depositary shall not be liable to any
Person for any expense or damage incurred as the result of any breach by the
Partnership of these representations and warranties, which shall survive the
deposit of Certificates and the delivery of Depositary Receipts.

 

ARTICLE III

 

DEPOSITARY RECEIPTS

  

3.1           Delivery of Depositary Receipts. Subject to the terms and
conditions of this Agreement, upon the deposit of one or more Certificates (or
in the case of uncertificated Depositary Units, evidence of a book-entry credit)
by the General Partner pursuant to Section 2.1 hereof, the Depositary shall
execute and deliver Depositary Receipts in accordance with the written
instructions of the General Partner accompanying such deposit.

 

3.2           Book-Entry. Depositary Receipts may be issued in the form of
uncertificated Depositary Receipts. Such uncertificated Depositary Receipts
shall be credited to a book entry account maintained by the Registrar (as
defined herein).

 

2

 

 

3.3           Effect of Acceptance of Depositary Receipt. By acceptance of
delivery of a Depositary Receipt, the person to whom such Depositary Receipt is
delivered or the transferee thereof shall be deemed to be bound by the terms and
conditions of this Agreement and the Depositary Receipt as each may be amended
from time to time.

 

3.4           Form of Depositary Receipt; Denominations; Execution.

 

(a)          Depositary Receipts shall be engraved, printed or lithographed on
steel-engraved borders and shall be substantially in the form of Exhibit A to
this Agreement, with appropriate insertions, modifications and omissions as are
required or permitted by this Agreement and shall be pre-numbered by the bank
note company prior to delivery of the Depositary Receipts to the Depositary.

 

(b)          Pending the preparation of definitive Depositary Receipts, the
Depositary, upon the written order of the Partnership, delivered in compliance
with Section 2.01, shall execute and deliver temporary Receipts which may be
engraved, printed or lithographed on steel-engraved borders or otherwise
substantially of the tenor of the definitive Depositary Receipts in lieu of
which they are issued and with such appropriate insertions, omissions,
substitutions and other variations as the persons executing such Depositary
Receipts may determine, as evidenced by their execution of such Depositary
Receipts. If temporary Depositary Receipts are issued, the Partnership and the
Depositary will cause definitive Depositary Receipts to be prepared without
unreasonable delay. After the preparation of definitive Depositary Receipts, the
temporary Depositary Receipts shall be exchangeable for definitive Receipts upon
surrender of the temporary Depositary Receipts at the Corporate Office (as
defined herein) or such other offices, if any, as the Depositary may designate,
without charge to the Holder. Upon surrender for cancellation of any one or more
temporary Depositary Receipts, the Depositary shall execute and deliver in
exchange therefor definitive Receipts representing the same number of Depositary
Shares as represented by the surrendered temporary Depositary Receipt(s). Such
exchange shall be made at the Partnership’s expense and without any charge
therefor. Until so exchanged, the temporary Depositary Receipts shall in all
respects be entitled to the same benefits under this Agreement, and with respect
to the Depositary Units deposited, as definitive Depositary Receipts.

 

(c)          Depositary Receipts shall be issuable in denominations of any
number of Depositary Units, except that no Depositary Receipt shall represent a
fraction of a Depositary Unit.

 

(d)          Depositary Receipts may be endorsed with, or have incorporated in
the text thereof or be accompanied by such legends or recitals, attachments or
changes, not inconsistent with the provisions of this Agreement and the
Partnership Agreement, as may be required to comply with any applicable law or
regulation or the rules and regulations of any securities exchange upon which
the Depositary Units may be listed, or to conform with any usage with respect
thereto, or to indicate any special limitation or restriction to which any
particular Depositary Unit may be subject, or as may for any other reason be
required.

 

3

 

 

(e)          Each Depositary Receipt represented by a Certificate shall be duly
executed on behalf of the Depositary by the manual or facsimile signature of a
duly authorized person of the Depositary. No Depositary Receipt represented by a
Certificate shall be entitled to any benefit under the Partnership Agreement or
this Agreement or be valid for any purpose unless it has been executed with such
a signature.

 

(f)          Notwithstanding the foregoing or anything else herein, all or a
portion of the Depositary Receipts may be held through The Depository Trust
Company’s (“DTC”) book-entry settlement system. All Depositary Receipts accepted
for book-entry settlement with DTC shall be represented by a single receipt (the
“DTC Receipt”), which shall be deposited with DTC (or its custodian) evidencing
all such Depositary Units and registered in the name of the nominee of DTC
(initially Cede & Co.). The Depositary or such other entity as is agreed to by
DTC may hold the DTC Receipt as custodian for DTC. Ownership of beneficial
interests in the DTC Receipt shall be shown on, and the transfer of such
ownership shall be effected through, records maintained by (i) DTC or its
nominee for such DTC Receipt, or (ii) institutions that have accounts with DTC.

 

If issued, the DTC Receipt shall be exchangeable for definitive Depositary
Receipts only if (i) DTC notifies the Partnership at any time that it is
unwilling or unable to continue to make its book-entry settlement system
available for the Depositary Receipts and a successor to DTC is not appointed by
the Partnership within 90 days of the date the Partnership is so informed in
writing, (ii) DTC notifies the Partnership at any time that it has ceased to be
a clearing agency registered under applicable law and a successor to DTC is not
appointed by the Partnership within 90 days of the date the Partnership is so
informed in writing or (iii) the Partnership executes and delivers to DTC a
notice to the effect that such DTC Receipt shall be so exchangeable. If the
beneficial owners of interests in Depositary Units are entitled to exchange such
interests for definitive Depositary Receipts as the result of an event described
in the preceding sentence, then without unnecessary delay but in any event not
later than the earliest date on which such beneficial interests may be so
exchanged, the Depositary is hereby directed to and shall provide written
instructions to DTC to deliver to the Depositary for cancellation the DTC
Receipt, and the Partnership shall instruct the Depositary in writing to execute
and deliver to the beneficial owners of the Depositary Units previously
evidenced by the DTC Receipt definitive Depositary Receipts in physical form
evidencing such Depositary Units. The DTC Receipt shall be in such form and
shall bear such legend or legends as may be appropriate or required by DTC in
order for it to accept the Depositary Units for its book-entry settlement
system. Notwithstanding any other provision herein to the contrary, if the
Depositary Receipts are at any time eligible for book-entry settlement through
DTC, delivery of Units and other property in connection with the withdrawal of
Depositary Units will be made through DTC and in accordance with its procedures,
unless the holder of the relevant Depositary Receipt otherwise requests and such
request is reasonably acceptable to the Depositary and the Partnership.

 

3.5           Numbering and Registration of the Depositary Receipts. All
Depositary Receipts executed by the Depositary shall be issued in numerical
order. The Record Holder of each number of Depositary Receipt shall be
registered on the books of the Depositary and the Transfer Agent.

 

4

 

 

3.6           Combination and Split-Ups of Depositary Receipts. Upon surrender
by the Record Holder, in person or by duly authorized attorney, of one or more
Depositary Receipts at the Depositary’s corporate office located at 61 Broadway,
New York, New York (the “Corporate Office”), or any other office it may
designate for such purpose, for split-up or combination, the Depositary shall,
subject to the terms and conditions of this Agreement and the Partnership
Agreement, execute and deliver one or more new Depositary Receipts in authorized
denominations as requested, evidencing the same number of Depositary Units as
evidenced by the Depositary Receipts surrendered.

 

3.7           Lost or Mutilated Depositary Receipts. If any Depositary Receipt
is mutilated, destroyed, lost or stolen, the Depositary shall execute and
deliver a Depositary Receipt of like form in substitution for the mutilated,
destroyed, lost or stolen Depositary Receipt; provided, that the Depositary may
require the Record Holder (a) to surrender any mutilated Depositary Receipt, (b)
to file with the Depositary in a form and manner satisfactory to it, proof of
the destruction, loss or theft, and of such Record Holder’s ownership, of the
Depositary Receipt and (c) to furnish the Depositary with an open indemnity bond
for the benefit of the Depositary and the Partnership, satisfactory to the
Depositary.

 

3.8           Limitations on Exchange and Delivery, Transfer, Surrender and
Exchange of Depositary Receipts. As a condition precedent to the execution and
delivery, transfer, split-up, combination, surrender, or conversion or exchange
of any Depositary Receipt, the Depositary may require (a) payment of a sum
sufficient for reimbursement of any tax or governmental charge with respect
thereto (including any such tax or charge with respect to Depositary Units being
deposited or withdrawn), (b) production of proof satisfactory to it as to the
identity and genuineness of any signature or endorsement or as to the due
authorization of the action, (c) filing of such information and execution of
such documents by the transferor and/or the transferee as may be required by the
Partnership Agreement or otherwise be deemed necessary or appropriate by the
Depositary and (d) compliance with such other conditions as may be imposed under
applicable laws and regulations. The Depositary shall be entitled to rely upon,
and shall not have any liability to the Partnership, the General Partner, any
Record Holder or any other Person with respect to the content of any proof
submitted to it pursuant to this Section 3.7, and shall have no obligation to
inquire as to the truth and accuracy thereof.

 

3.9           Cancellation and Return of Surrendered Depositary Receipts. All
Depositary Receipts surrendered to the Depositary shall be cancelled and
disposed of in accordance with the regulatory obligations of the Depositary. The
Depositary shall, in instances in which Depositary Units have been converted to
limited partner interests pursuant to Article V hereof, return to the
Partnership the corresponding Certificate, and shall retain other instruments,
documents and records in accordance with the policies and regulations of the
Depositary, federal securities laws and rules and regulations of any securities
exchange upon which Depositary Receipts may be listed, and from time to time may
deliver such instruments, documents and records in the form retained to the
Partnership.

 

5

 

 

3.10         Supply of Depositary Receipts. The Partnership shall deliver to the
Depositary from time to time such quantities of forms of Depositary Receipts as
the Depositary may request to enable the Depositary to perform its obligations
under this Agreement.

 

3.11         Filing Proofs, Certificates and Other Information. Any Record
Holder or transferee thereof may be required from time to time to file such
information, to execute such certificates and to make such representations and
warranties as the Depositary or the General Partner may reasonably deem
necessary or proper. The Depositary may withhold the delivery, transfer or
exchange of any Depositary Receipt (or any distribution in respect thereof)
until such information is filed or such certificates are executed or such
representations or warranties are made.

 

3.12         Transfer, etc. The execution and delivery of Depositary Receipts
may be suspended, or the transfer, split-up, combination, surrender, conversion,
exchange or delivery of outstanding Depositary Receipts may be suspended during
any period when the register of Record Holders is closed or at any time and from
time to time because of any provision of the Partnership Agreement or this
Agreement or any requirement of law, any governmental body or commission or any
securities exchange upon which the Depositary Units underlying the Depositary
Receipts may be listed, or when suspension is otherwise deemed necessary or
advisable by the Partnership, the General Partner or the Depositary.

 

3.13         Registrar and Transfer Agent. Unless or until prohibited by law,
regulation or securities exchange rule, the Depositary shall also be the
Registrar and Transfer Agent for Depositary Receipts so long as it continues to
be the depositary for the Partnership pursuant to this Agreement it being
acknowledged by the parties hereto that the Registrar and Transfer Agent shall
be entitled to terminate this Agreement and withdraw as Registrar, Transfer
Agent or Depositary pursuant to Section 10.1 hereof.

 

ARTICLE IV

 

TRANSFER OF UNITS

 

4.1           Transferability. Subject to the terms and conditions of this
Agreement and the Partnership Agreement, title to a Depositary Unit(s) may only
be transferred upon surrender of the Depositary Receipt evidencing such
Depositary Unit(s) by the holder thereof, in person or by duly authorized
attorney, to the Depositary at the Corporate Office or at any other office the
Depositary may designate for the purpose, properly endorsed and properly
signature guaranteed or accompanied by an instrument of transfer executed by the
transferor and accompanied by a Transfer Application properly executed by the
Subsequent Transferee, whereupon the Depositary will transfer such Depositary
Unit(s) on its books and the Subsequent Transferee shall become the Record
Holder thereof. No attempted transfer of Depositary Units will be recorded and
recognized by the Depositary unless and until the requirements of this Section
4.1 are satisfied and until any such transfer is so recorded and recognized the
Depositary shall treat the transferor of such Depositary Units as the Record
Holder thereof notwithstanding any notice to the contrary or notwithstanding any
notation or other writing on the Depositary Receipt evidencing such Depositary
Units.

 

6

 

 

4.2           Issuance of New Depositary Receipts. The Depositary shall, upon
satisfaction of the provisions of Section 4.1. hereof, execute and deliver to
the Subsequent Transferee one or more new Depositary Receipts representing, in
the aggregate, the number of Depositary Units as to which such Subsequent
Transferee has been recorded on the books of the Depositary as the Record
Holder.

 

4.3           Admission of Subsequent Transferees as Substituted Limited
Partners. On the close of business on the last business day of each month, the
Depositary shall, on behalf of each Subsequent Transferee who has been recorded
on the books of the Depositary as a Record Holder during such month, request the
General Partner to admit each such Subsequent Transferee as a Substituted
Limited Partner. On or prior to the 30th day after the receipt of such request,
the General Partner shall advise the Depositary which of such Subsequent
Transferees have been admitted as a Substituted Limited Partner. The Record
Holder of a Depositary Receipt, unless and until admitted as a Substituted
Limited Partner, has the rights of any assignee as provided under the
Partnership Agreement in respect of the Depositary Units evidenced by the
Depositary Receipt.

 

4.4           Transfers of Depositary Units Held in Book-Entry Form. Anything
contained herein to the contrary notwithstanding, Depositary Units held in
book-entry form shall be transferred through DTC’s book-entry settlement system
as set forth in Section 3.4(f) hereof.

 

ARTICLE V

 

WITHDRAWAL AND REDEPOSIT OF UNITS

  

5.1           Surrender of Depositary Receipts. Any Record Holder who is a
Limited Partner of the Partnership desiring to surrender his Depositary Receipts
and withdraw his Depositary Units from deposit may do so by delivering to the
Depositary at the Corporate Offices or such other office as the Depositary may
designate, his Depositary Receipts, in person or by duly authorized attorney,
properly endorsed in blank or accompanied by a properly executed instrument of
transfer (which may be in blank form). Such delivery shall be accompanied by
written instructions which set forth an intention by the Record Holder to
surrender his Depositary Receipts and withdraw his Depositary Units from
deposit, together with such other instruments or documents as the General
Partner or the Depositary may deem necessary or desirable. The Depositary shall
deliver a copy of such instructions to the Partnership at the Partnership’s sole
cost and expense.

 

5.2           Issuance of Certificates of Limited Partner Interests. Upon
receipt of those instructions from the Depositary as set forth in Section 5.1,
the Partnership shall cause a Certificate evidencing the limited partner
interests corresponding to the surrendered Depositary Receipts to be delivered
to the Record Holder as promptly as possible following the surrender of the
Depositary Receipts. The Partnership will promptly notify the Depositary to
cancel the Depositary Receipts, to deliver to the Partnership the Certificate
held by the Depositary corresponding to the Depositary Receipts to be cancelled
and to adjust its records accordingly.

 

7

 

 

5.3           Representations and Warranties by Record Holder. Each Record
Holder surrendering one or more Depositary Receipts under Section 5.1 shall be
deemed thereby to represent and warrant that (a) he or it is a Limited Partner
of the Partnership, (b) he or it is, or is duly authorized to be, acting for a
Record Holder and (c) to the best of such Record Holder’s knowledge, each
Depositary Unit evidenced by such Depositary Receipt is validly issued. The
Depositary shall not be liable to the Partnership, any Record Holder or any
other Person for any expense or damage incurred as a result of any breach by
such Record Holder of the foregoing representations and warranties, which shall
survive the surrender of Depositary Receipts.

 

5.4           Redeposit.

 

(a)          Units withdrawn from deposit may be redeposited by a Record Holder
(a “Depositor”) by depositing with the Depositary the Certificate evidencing
such Units. Redeposit of Units that have been withdrawn shall be subject to
receipt by the Depositary of 60 days’ advance written notice and a check, made
payable to the Depositary, in the amount of five (5) dollars for each one
hundred (100) Units so redeposited and to such other conditions as may be
prescribed in the Partnership Agreement. Any amounts so received by the
Depositary shall be applied by the Depositary to amounts owed by the Partnership
to the Depositary. In the event that such notice is not accompanied by such
payment, the Depositary shall nevertheless perform in accordance with the
instructions contained in the notice. The Depositary shall promptly notify the
Partnership of any redeposit of Units.

 

(b)          Upon each delivery to the Depositary of Certificate(s) to be
redeposited, the Depositary shall, as soon as transfer and recordation can be
accomplished, present such Certificate(s) to the Partnership for transfer and
recordation of the Units being deposited in the name of the Depositary.

 

(c)          Upon receipt of Certificate(s) from the Partnership in the name of
the Depositor, the Depositary shall issue and deliver at its Corporate Office to
or upon the order of the Person(s) designated by the Depositor, a Depositary
Receipt or Receipts registered in the name or names and representing the number
of Depositary Units requested.

 

ARTICLE VI

 

DUTIES OF DEPOSITARY

 

6.1           Reports.

 

(a)          The Depositary shall make available for inspection by Record
Holders at the Corporate Office and at such other office or offices as it may
designate, during normal business hours, and shall, as required, furnish to the
Securities and Exchange Commission (the “Commission”) any report, financial
statement or communication received from the Partnership or the Managing General
Partner that is both (i) received by the Depositary as the depositary of
Certificates and (ii) made generally available to Record Holders.

 

8

 

 

(b)          The Depositary shall keep all records required to be kept, for the
periods specified, and shall file with the Commission all materials required so
to be filed, under the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, by virtue of its agreement to act as Depositary and as
Transfer Agent under this Agreement. A copy of any material filed by the
Depositary with the Commission shall be mailed to the Partnership and the
General Partner within two business days after its filing. To the extent that
any such filing requires information from the Partnership or the General
Partner, such information shall be furnished to the Depositary by the
Partnership or the General Partner in sufficient quantity and a sufficient time
in advance of the date the filing is required to be made to enable the
Depositary to comply with such requirements.

 

6.2           Lists of Record Holders. Upon the written request of the
Partnership, the Depositary shall as promptly as practicable furnish to the
Partnership a list, as of the date specified in such request, of the names,
addresses and social security or taxpayer identification numbers of all Record
Holders.

 

6.3           Maintenance of Offices and Transfer Books by Depositary.

 

(a)          The Depositary shall maintain at its Corporate Office, and at such
office or offices as it may designate, facilities for the execution, transfer,
split-up, combination, surrender, conversion, exchange and delivery of
Depositary Receipts.

 

(b)          The Depositary shall keep books at its Corporate Office for the
transfer of Depositary Receipts. The books shall be open during normal business
hours for inspection by the Record Holders upon demonstration of a valid
business purpose for such inspection.

 

(c)          The Depositary may close the transfer books, at any time or from
time to time, when deemed expedient by it in connection with the performance of
its duties under this Agreement.

 

(d)          The Depositary may maintain such books in customary electronic
form.

 

ARTICLE VII

 

INFORMATION AND DISTRIBUTION

 

7.1           Duty to Furnish and Transmit Certain Information. The Partnership
is required by the Partnership Agreement to furnish to Record Holders certain
reports and notices. To facilitate the furnishing of such reports and notices,
the Depositary shall, at the General Partner’s request, furnish to the
Partnership, as promptly as practicable, the name and address of each Person who
was a Record Holder on any record date previously established by the General
Partner. The Partnership may, in its sole discretion, elect to furnish any or
all reports or notices pursuant to the Partnership Agreement to the Depositary
and direct the Depositary to distribute to Record Holders any or all of such
reports or notices. If the Partnership shall elect to direct the Depositary to
furnish any report or notice, the Partnership shall furnish to the Depositary a
sufficient quantity of each such report or notice for transmittal to Record
Holders, accompanied by directions to the Depositary as to the Persons to whom
such reports or notices are to be transmitted. Upon receipt of any such report
or notice and directions, the Depositary shall, within five business days and at
the Partnership’s expense, mail such report or notice to the Persons specified
in such directions. The Depositary shall be entitled to rely upon, and shall not
have any liability to the Partnership, any Record Holder or any other Person for
distribution of such reports or notices in accordance with such directions, and
the Depositary shall not have any liability to the Partnership, any Record
Holder or any other Person with respect to the content (including the truth,
accuracy, completeness or fairness thereof, or the conformity thereof to the
requirements of the Partnership Agreement or applicable law) of any such report.

 

9

 

  

7.2           Distributions. As provided in the Partnership Agreement, the
Partnership may from time to time make distributions to Record Holders. To
facilitate the making of any distributions, the Depositary shall, at the General
Partner’s request, furnish to the Partnership, as promptly as practicable, (i)
the name and address of each Person who was a Record Holder on any record date
previously established by the General Partner and (ii) the number of Depositary
Units (or Units in the case of Record Holders who have surrendered their
Depositary Receipts) registered in the name of such Record Holder on any such
record date. The Partnership may, in its sole discretion, elect to make any such
distribution directly or elect to direct the Depositary to make any such
distribution to Record Holders. If the Partnership shall elect to direct the
Depositary to make such cash distribution, then at least ten business days
before the distribution is to be made, the Partnership shall furnish to the
Depositary directions as to the Persons to whom such distributions are to be
made, the amount to be distributed to each Person, the rate of distribution, and
the date on or prior to which such distribution is to be made.

 

(a)          In the event of a cash distribution, along with such directions,
the Partnership shall provide the Depositary with sufficient funds as necessary
to make such distributions. In connection therewith, a separate disbursement
account for cash distributions shall be set up, and the Depositary shall be the
sole signatory thereof. The Depositary shall, not later than the date specified
in the Partnership’s directions, deliver to the Record Holders funds in
conformity with such directions and at the expense of the Partnership.

 

(b)           In the event of a distribution other than cash, along with such
directions, the Partnership shall provide the Depositary with sufficient
securities, rights, preferences, privileges or property, as applicable, as
necessary to make such distributions. The Depositary shall, not later than the
date specified in the Partnership’s directions, deliver to the Record Holders
securities, rights, preferences, privileges or property, as applicable, as
applicable in conformity with such directions and at the expense of the
Partnership.

 

10

 

 

(c)          Notwithstanding the foregoing, the amounts to be so distributed may
be reduced by any amount required to be withheld by the Partnership or the
Depositary on account of taxes or other charges which are the expense of the
Record Holders. The Depositary shall be entitled to rely upon, and shall not
have any liability to the Partnership, any Record Holder or any other Person for
making any distribution or withholding any such amounts in accordance with such
directions.

 

7.3           Voting. Upon receipt from the Partnership of notice of any meeting
at which Record Holders are entitled to vote or of which they are entitled to
notice, the Depositary shall, at the request of the Partnership, mail to each
Record Holder, as of the Record Date specified in the notice of meeting, a copy
of the notice. At least ten business days before the notice is to be mailed the
Partnership shall furnish sufficient copies of said statement to accomplish the
foregoing notice. Whether or not a Record Holder is entitled to vote on any
matter concerning the Partnership shall be governed by the terms of the
Partnership Agreement and applicable law.

 

ARTICLE VIII

 

STATUS AND OTHER ACTIVITIES OF DEPOSITARY;

IMMUNITIES, INDEMNIFICATION

  

8.1           Depositary Not a Trustee, Issuer, etc. The Depositary is not a
trustee. The Depositary shall have no right or legal or equitable title to
Certificates deposited under this Agreement or the Units evidenced thereby. The
Depositary shall have no right or power to sell, invest in, pledge, mortgage or
borrow against any Certificates deposited under this Agreement or the Units
evidenced thereby. It is intended that the Depositary in its capacity as
depositary not be needed to be an “issuer” or “underwriter” of securities under
the Federal securities laws or applicable state securities laws, it being
expressly understood and agreed that the Depositary is acting only as a
ministerial depositary for Certificates and the Units evidenced thereby.

 

8.2           Other Activities of Depositary. The Depositary may own and deal
in, and act as registrar or transfer agent for, any class of securities of the
Partnership (including Certificates, Depositary Receipts, Units and Depositary
Units), the General Partner or Affiliates of the General Partner.

 

8.3           Immunities. Neither the Depositary, the General Partner or any
Affiliates of the General Partner (i) assumes any obligation or shall be subject
to any liability under this Agreement to any Record Holder or their transferees,
other than that each of them agrees to use its best judgment and good faith in
the performance of such duties as are specifically set forth in this Agreement;
(ii) shall be under any obligation to appear in, prosecute or defend any action,
suit or other proceeding in respect of Certificates (or the Units evidenced
thereby) or Depositary Receipts (or the Depositary Units evidenced thereby) that
in its opinion may involve it in expense or liability unless indemnity, in
addition to that provided by Section 8.4, satisfactory to it against all expense
and liability be furnished as often as may be required; and (iii) shall be
liable for any action or nonaction by it in reliance upon the advice of or
information from legal counsel, accountants, any person presenting Units for
deposit, any Record Holder or their assignees, or any other Person believed by
it in good faith to be competent to give such advice or information. The
Depositary, the General Partner and any Affiliates of the General Partner each
may rely and shall be protected in acting upon any written notice, request,
direction or other document believed by it to be genuine and to have been signed
or presented by the proper Person or Persons.

 

11

 

 

8.4           Indemnification.

 

(a)          The Depositary shall indemnify and hold harmless the Partnership,
the General Partner and the officers, directors and employees of the General
Partner from any loss, liability or damage incurred or suffered by any such
Person, including attorneys’ fees, due to the fraud, gross negligence or willful
or criminal misconduct of the Depositary.

 

(b)          The Partnership and the General Partner hereby represent and
warrant that they will indemnify and hold harmless the Depositary, the
Depositary’s directors, officers, employees, servants, agents or contractors, or
their affiliates, or their heirs, successors or assigns (individually, the
“Indemnitee”) incurred by them or any one of them at any time after the date of
this Agreement from and against any and all, but not limited to, losses,
damages, claims, demands, actions, suits, proceedings, liabilities (joint and
several), judgments, fines, penalties, awards, settlements, costs or expenses of
any nature, including reasonable attorneys’ fees brought against, incurred,
suffered, or sustained by them, or any of them, for reasons arising by, through
or as a result of any and all claims, demands, actions, suits or civil, criminal
or administrative or investigative proceedings in which the Indemnitee may be
involved or threatened to be involved, as a party of otherwise, by reason of (i)
this Agreement, the Partnership Agreement or any agreements related thereto;
(ii) the Indemnitee, acting pursuant to the terms of this Agreement, or (iii)
the activities of the Partnership, General Partner or their affiliates, the
Record Holders or Limited Partners; provided, however, that any such
indemnification shall only be from the assets of the Partnership and the General
Partner and not from the Record Holders or their assigns. Unless such claim,
demand, action, suit or proceeding arises out of the willful, intentional or
criminal misconduct, gross negligence or fraud of the Indemnitee, expenses
incurred by an Indemnitee in defending any claim, demand, action, suit or
proceeding will be paid by the Partnership or the General Partner within twenty
(20) days of demand for payment by the Indemnitee and prior to the final
disposition of such claim, demand, action, suit or proceeding. Notwithstanding
the foregoing, no Indemnitee whose willful, intentional or criminal misconduct,
gross negligence or fraud caused the loss, damages, claims, demands, actions,
suits, proceedings, liabilities (joint and several), judgments, fines,
penalties, awards, settlements, costs or expenses of any nature, including
reasonable attorney’s fees may receive such indemnification and any such
Indemnitee who has received payment for expenses pursuant to the previous
sentence shall be obligated to repay the amount of such payment to the
Partnership or the General Partner, as the case may be, promptly after it has
been determined that such Indemnitee was not entitled to be so indemnified;
however, the termination of any action, suit or proceeding by judgment, order,
settlement, or conviction upon a plea of nolo contendere or its equivalent,
shall not, in and of itself, create a presumption or otherwise constitute
evidence that the Indemnitee’s acts were willful, criminal or intentional
misconduct, gross negligence, or fraud on its part. The representations and
warranties contained herein shall survive the date and termination of this
Agreement.

 

12

 

 

8.5           Tax Matters. The Depositary shall not have any duty, obligation or
liability with respect to (i) allocation and distribution of Federal tax
benefits and responsibilities respecting the Partnership, the General Partner or
the Record Holders or (ii) any income or other tax reporting obligations imposed
upon the Partnership or any Record Holder to the Internal Revenue Service or any
other Federal, state or local taxing authority.

 

ARTICLE IX

 

EXPENSES AND CHARGES

 

9.1           General. The Depositary shall be reimbursed for its services by
the Partnership in amounts equal to the amounts as shall be agreed upon by the
Partnership and the Depositary from time to time.

 

9.2           Governmental Charges. If any tax or other governmental charge
becomes payable with respect to a Certificate or a Depositary Receipt or Units
or Depositary Unit evidenced thereby or with respect to the deposit, transfer or
surrender of any of the foregoing, such tax (including transfer tax, if any) or
governmental charge shall be payable by the appropriate Record Holder. Transfer
of a Depositary Receipt or conversion of the underlying Depositary Units into
Units may be refused until such payment is made, and any distribution may be
withheld and be applied to payment of such tax or other governmental charge,
with such Record Holder remaining liable for any deficiency.

 

ARTICLE X

 

RESIGNATION AND REMOVAL OF DEPOSITARY;

AMENDMENT AND TERMINATION OF AGREEMENT

 

10.1         Resignation and Removal of Depositary; Appointment of Successor
Depositary.

 

(a)          The Depositary may at any time resign as Depositary under this
Depositary Agreement upon sixty (60) days’ written notice of its election to do
so delivered to the Partnership, such resignation to take effect upon the
appointment of a successor depositary and its acceptance of such appointment as
hereinafter provided. The Depositary may terminate its obligations under this
Agreement ten (10) days after a demand for payment of unpaid invoices is
delivered in writing to the Partnership and the Partnership has not responded
with payments as demanded.

 

(b)          The Depositary may at any time be removed by the Partnership upon
sixty (60) days’ written notice of removal delivered by the Partnership to the
Depositary. Such removal shall be effective upon the appointment of a successor
depositary and its acceptance of such appointment as hereinafter provided.

 

13

 

  

(c)          If the Depositary resigns or is removed, the Partnership shall,
after the delivery of the notice of resignation or removal, as the case may be,
appoint a successor depositary. If no successor has been appointed within
seventy-five (75) days of the delivery of the notice of resignation or removal,
the General Partner shall become the successor depositary. Any successor
depositary shall execute and deliver to its predecessor and to the Partnership
an instrument accepting its appointment, and thereupon such successor
depositary, without any further act or deed, shall become fully vested with all
the rights, powers, duties and obligations of its predecessor. The predecessor,
upon payment of any sum due it and on the written request of the Partnership and
at the Partnership’s sole expense shall execute and deliver an instrument
transferring to the successor depositary all rights and powers of the
predecessor under this Agreement, shall duly deliver to and deposit with the
successor depositary all Certificates theretofore on deposit with the
predecessor and shall deliver to the successor depositary a list of the Record
Holders of all outstanding Depositary Units and Units and all records and books
maintained by it. Any successor depositary shall promptly mail notice of its
appointment to the Record Holders.

 

(d)          Any corporation into or with which the Depositary may be merged or
consolidated shall be the successor of the Depositary without the execution or
filing of any document of any further act.

 

10.2         Amendment.

 

(a)          Any provision of this Agreement, including the form of Depositary
Receipt, may at any time and from time to time be amended in any respect by
mutual agreement of the Partnership and the Depositary, so long as such
amendment does not impair the right of a Record Holder who is a Limited Partner
to surrender a Depositary Unit and withdraw from deposit any of the Depositary
Units evidenced thereby or to redeposit Units previously withdrawn from deposit
and receive a Depositary Receipt evidencing such redeposited Units.

 

(b)          Any amendment of this Agreement that imposes any fee, tax or charge
(other than fees and charges provided for in this Agreement) upon, or otherwise
adversely affects the rights of, Record Holders shall not be effective until the
expiration of 30 days after notice of the amendment has been given to the Record
Holders.

 

(c)          The Depositary shall give notice of any amendment of this Agreement
to each securities exchange upon which Depositary Units may be listed and shall
also give notice thereof in writing to all Record Holders. In the discretion of
the Depositary, the text or substance of any amendment may be incorporated in
the Depositary Receipts issued after its adoption.

 

14

 

 

(d)          Every Record Holder at the time any amendment of this Agreement
becomes effective shall be deemed, by continuing to hold a Depositary Receipt
evidencing Depositary Units, to consent and agree to the amendment and to be
bound by this Depositary Agreement as amended thereby.

 

10.3         Termination.

 

(a)          The Depositary shall terminate this Agreement, whenever directed to
do so by the Partnership, by mailing, at the Partnership’s sole expense, notice
of termination to the Record Holders at least 60 days before the date fixed for
the termination in such notice.

 

(b)          Upon termination of this Agreement, the Depositary shall
discontinue the transfer of Depositary Units, shall suspend the distribution of
reports, notices and disbursements to Record Holders, shall be discharged from
all obligations under this Agreement, except for its obligations under Section
8.4 hereof, and shall not give any further notice (other than notice of such
termination) or perform any further act under this Agreement except, if such
termination is not in connection with the execution of a new Agreement with a
new Depositary, that the Depositary shall, at the Partnership’s sole expense,
continue to accept Depositary Receipts and written instructions for the
surrender thereof pursuant to Section 5.1 hereof and shall return such
instructions to the presenter thereof, along with notice as to the appropriate
recipient, as indicated by the Partnership, to whom such instructions should be
sent. Upon request of the Partnership, the Depositary shall deliver all books,
records, Certificates, Depositary Receipts and other documents respecting the
subject matter of this Agreement to the Partnership.

 

(c)          Upon termination of this Agreement, the Partnership, the General
Partner and the Record Holders shall be discharged from all obligations under
this Agreement, except for the obligations of the Partnership and the Managing
General Partner under Section 8.4 and Article IX hereof.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.1         Counterparts. This Agreement may be executed in any number of
counterparts, which shall constitute one and the same instrument. Copies of this
Agreement shall be filed with the Depositary and shall be open to inspection
during normal business hours at the Depositary’s Corporate Office by any Record
Holder.

 

11.2         Invalidity of Provisions. If any provision of this Agreement or of
the Depositary Receipts is or becomes invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein or therein shall not be affected thereby.

 

11.3         Notices. Any notice to be given hereunder shall be deemed to have
been duly given if personally delivered or sent by telegram or telex, confirmed
by letter, addressed to the party in the manner and at the address shown below,
or at such address as the party has specified in a notice given in accordance
with this Section 11.3.

 

15

 

 

To the Partnership:

 

Icahn Enterprises L.P.

767 Fifth Avenue, 47th floor

New York, New York 10153

Attn:   General Counsel

 

To the Managing Partner:

 

Icahn Enterprises G.P. Inc.

767 Fifth Avenue, 47th floor

New York, New York 10153

Attn:   General Counsel

 

To the Depositary:

 

Registrar and Transfer Company

10 Commence Drive

Cranford, New Jersey 07016

Attn:   Thomas L. Montrone

 

(a)          Any notice to be given to any Record Holder shall be deemed to have
been duly given if personally delivered or sent by mail or by telegram or telex
confirmed by letter, addressed to such Record Holder at the address of such
Record Holder as it appears on the books of the Depositary or if such Record
Holder has filed with the Depositary a written request that notices intended for
such Record Holder be mailed to some other address, at the address designated in
such request.

 

(b)          Any notice shall be deemed given, unless earlier received, (i) if
sent by certified or registered mail, return receipt requested, or by
first-class mail, five calendar days after being deposited in the United States
mails, postage prepaid, (ii) if sent by United States Express Mail, two calendar
days after being deposited in the United States mails, postage prepaid, (iii) if
sent by telegram or telex or facsimile transmission, on the date sent provided
confirmatory notice shall be promptly sent by first-class mail, postage prepaid,
or (iv) if delivered by hand, on the date of receipt.

 

11.4         Holders of Receipts are Parties. The holders of Receipts and their
transferees from time to time shall be, and shall be deemed to be, parties to
this Agreement and shall be bound by all the terms and conditions hereof and of
the Depositary Receipts by acceptance thereof.

 

11.5         Binding Effects. No party to this Agreement, other than a Record
Holder, may sell, transfer or otherwise convey any of its rights, or delegate
any of its duties, under this Agreement without the prior written consent of all
other parties hereto except that the Depositary may, in its discretion, delegate
those ministerial duties which are so delegated in the normal course of its
business; provided, however, that any merger, sale or reorganization of any
party shall not constitute a sale, assignment, transfer, conveyance or
delegation for this purpose. Any attempted sale, assignment, transfer,
conveyance or delegation in violation of this Section 11.5 shall be void.

 

16

 

 

11.6         Pronouns and Plurals. Whenever the context may require, any pronoun
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns, pronouns and verbs shall include the plural and
vice versa.

 

11.7         Governing Law. This Agreement and the Depositary Receipts and all
rights hereunder and thereunder and provisions hereof and thereof shall be
governed by and construed in accordance with the laws of the State of Delaware
applicable to agreements made and to be performed in said State, without regard
to conflicts of law principals thereof

 

11.8         Captions. The headings of articles and sections in this Agreement
and in the form of Depositary Receipt set forth in Exhibit A hereto have been
inserted for convenience only and are not to be regarded as a part of this
Agreement or of any Depositary Receipt or to have any bearing upon the meaning
or interpretation of any provisions contained herein or in the Depositary
Receipt.

 

17

 

 

IN WITNESS WHEREOF, the parties have executed this Depositary Agreement as of
the date first above written.

 

  ICAHN ENTERPRISES, L.P.         By: Icahn Enterprises G.P.,     Inc., the
general partner         By: /s/ Daniel Ninivaggi   Name: Daniel Ninivaggi  
Title: President, Chief Executive Officer and Director         ICAHN ENTERPRISES
G.P. INC.         By: /s/ Daniel Ninivaggi   Name: Daniel Ninivaggi   Title:
President, Chief Executive Officer and Director         REGISTRAR AND TRANSFER
COMPANY         By: /s/ Nicola Giancaspro   Name: Nicola Giancaspro   Title:
Vice President & Assistant Secretary

 



18

 

EXHIBIT A

 

[image_001.jpg] 

 

 

 

[image_002.jpg]

 

 

